The prosecution in this case originated in the county court and upon conviction in said court the defendant appealed to the circuit court. In the circuit court he was tried upon a complaint filed by the circuit Solicitor, the trial being had by the court without a jury.
To the complaints in both of said courts the defendant entered his plea of not guilty. No objection by demurrer or otherwise was interposed to either of the complaints. Pending the entire trials no ruling of the courts was invoked, hence no exceptions were reserved.
From the judgment of conviction in the circuit court this appeal was taken, said judgment of conviction was pronounced and entered against defendant for the violation of the State prohibition law. The affirmative charge was not requested, nor were any other special written charges requested. No motion for a new trial was made.
From the foregoing it will be noted no question is presented upon this appeal for our consideration. In cases of this character the jurisdiction of this court is appellate only, and review here in such cases is limited to those matters upon which action or ruling at nisi prius was invoked or had.
The trial court had jurisdiction of the subject matter and of the person. The record proper being regular, nothing remains for this court, except to order the affirmance of the judgment of conviction from which this appeal was taken.
Affirmed.